EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Blake Johnston on 3/25/2022.

The application has been amended as follows: 


Line 15 of claim 1 is being amended as follows:
“tensioning to progressively pull the 

Claim 3 is being amended as follows:
3. The on-body medical fluid injection device with adhesive assembly of claim 2 wherein a peripheral edge portion of the flexible skin contact substrate is not attached to the skin facing surface of the on-body injection device on the one side and on the opposed side carries the skin adhesive for adhering to the skin of the patient, whereby the peripheral edge portion that is not attached to the skin facing surface of the on-body injection device allows the flexible skin contact substrate to better conform to the patient.

Line 25 of claim 7 is being amended as follows:
“segment to remove the plurality of film segments from the skin adhesive.”

Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has incorporated previous claims 4 and 5 into instant claim 1. It was noted in the previous office action that while Hordum (US 2011/0282293 A1, cited previously) in view of Boyaval et al. (US 2020/0261643 A1, cited previously and hereafter ‘Boyaval’), and further in view of Burton et al. (US 2016/0082242 A1, cited previously and hereafter ‘Burton’) teaches the on-body medical fluid injection device with adhesive assembly of previous claim 4 (see 12/13/21 Non-Final Rejection), Hordum in view of Boyaval and Burton is silent to wherein each of the folded film segments includes a fold that extends along a fold line that substantially bisects the skin facing surface of the housing in combination with the rest of the limitations of previous claims 1 and 4. The examiner has further considered the Final Office Action used by the China National Intellectual Property Administration (NPL document #2 on IDS submitted 2/14/22, hereafter referred to as “the CNIPA action”), however the examiner disagrees with the assessment that D3 (KR20150052864 A1, which corresponds to US 2015/0224285, cited by applicant) provides ample teachings to reject previous claim 5. The folded film segments of D3 are on the bottom of an “anchor pad 106” and not a housing. Furthermore the CNIPA action does not appear to provide any motivation for adding the claimed pair of substantially contiguous folded film segments as currently claimed in claim 1.
Claims 2-3 depend from claim 1.
As to claim 7, as previously noted, none of the prior art presents an obvious combination of all of the elements of claim 7, which include a medical device comprising a medical fluid injection device and fluid transfer device configured for holding medical fluid in cooperative relation therewith: the medical fluid injection device comprising: a housing configured to receive a supply of medical fluid; an injection needle carried by the housing and movable between a retracted position within the housing and an injection position extending from the housing; the housing further including a skin facing surface that faces the skin of a patient when the medical fluid injection device is on a patient's skin; skin adhesive carried by at least a portion of the skin facing surface of the housing for securing the housing to the patient's skin during injection; a plurality of substantially contiguous folded film segments covering the skin adhesive, each folded film segment including a fold line dividing the film segment into an adhesive contact portion that is releasably adhered to the skin adhesive, and a free portion that is operable upon tensioning to progressively pull the adhesive contact portion away from the skin adhesive; the fluid transfer device comprising: a base having a support surface, and being configured to releasably retain the medical fluid injection device on the support surface of the base; and the transfer device further being configured to engage each free portion of each film segment, whereby upon release of the medical fluid injection device  from the base and separation of the medical fluid injection device from the support surface of the base, the transfer device exerts a tensioning force on the free portion of each folded film segment to remove the film from the skin adhesive.
Claims 8-9 depend from claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783